Citation Nr: 1032233	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  98-07 247	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 20 percent for a medial 
meniscal tear of the right knee, with traumatic arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to May 1960.  

The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  This matter was originally before the Board on 
appeal from an August 1997 rating decision of the St. Louis, 
Missouri Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the Veteran's rating for his service-
connected right knee disability to 20 percent.  In a decision 
issued in September 2001, the Board denied the Veteran's claim 
for an increased rating.  The Veteran appealed that decision to 
the Court.  In September 2003, the Court issued an Order that 
vacated the Board decision and remanded the matter to the Board 
for further consideration.  VA appealed this order to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which issued an April 2004 Order vacating the Court's 
September 2003 Order and remanding the appeal to the Court for 
further consideration.  In a July 2004 Order, the Court again 
vacated the Board's September 2001 decision and remanded the 
appeal to the Board for further consideration.  In March 2008, 
the Federal Circuit affirmed the Court's July 2004 Order and 
remanded the appeal for further consideration.

In November 2008, the Board remanded the matter for further 
development of the evidence.  

The matter of entitlement to an extraschedular rating for the 
service-connected right knee disability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is required.






FINDINGS OF FACT

1. The Veteran's service-connected right knee disability has been 
manifested by a medial meniscal tear with pain, locking, and 
effusion into the joint; it has been manifested by no more than 
moderate recurrent subluxation or lateral instability.

2. The Veteran's service-connected right knee disability has been 
manifested by X-ray evidence of traumatic arthritis with 
objective confirmation of painful limitation of flexion to 115 
degrees and full extension to 0 degrees. 


CONCLUSIONS OF LAW

1. The criteria for a schedular rating in excess of 20 percent 
for a medial meniscal tear of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5257, 5258 (2009).

2. The criteria for a separate 10 percent schedular rating (but 
no higher) for painful motion due to traumatic arthritis of the 
right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5003, 5010, 5256, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The appellant was advised of VA's duties to notify and assist in 
the development of the claim.  While he did not receive complete 
notice prior to the initial rating decision (as it was issued 
prior to enactment of the VCAA), a January 2009 letter provided 
certain essential notice prior to the readjudication of his 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
This letter provided notice of what was needed to substantiate an 
increased rating claim and explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  An April 2010 Supplemental Statement of the Case 
(SSOC) readjudicated the matter after the appellant and his 
representative had an opportunity to respond and further 
development was completed.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification followed by 
readjudication of the claim).  

The Board also finds that all necessary development and 
assistance has been accomplished.  The RO has substantially 
complied with the Board's Remand instructions by sending a 
compliant VCAA notice letter and scheduling an examination to 
assess the current severity of the Veteran's right knee 
disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  July 
1997, April 1999, and March 2010 VA examination reports are 
adequate for rating purposes as they discussed the Veteran's 
history of the disability and current symptoms and sufficiently 
addressed pertinent rating criteria on physical examination.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA 
must provide an examination that is adequate for rating 
purposes).  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran does 
not appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to assist 
the Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Accordingly, the Board will address 
the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

A September 1993 rating decision initially granted the Veteran 
service connection for a right knee disability, rated 10 percent 
disabling, effective March 31, 1993.  In June 1997, the Veteran 
filed a claim for a higher rating.  An August 1997 rating 
decision increased the rating to 20 percent, effective June 25, 
1997.  The Veteran continues to allege that he is entitled to an 
even higher rating. 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and increase in disability is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
will be explained below, the Board finds that the record does not 
reflect any distinct period of time during the appeal period when 
the criteria for the next higher rating were met.

The Veteran's medial meniscal tear of the right knee, with 
traumatic arthritis is currently evaluated as 20 percent 
disabling under hyphenated rating Code 5010-5258.  

Code 5258 provides a maximum 20 percent schedular rating for 
dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint.  Hence, the 
Veteran is not entitled to a higher rating under this Code.

The Veteran could be entitled to a higher 30 percent rating under 
Code 5257 if the evidence reflects that his right knee disability 
more nearly approximates severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Code 5257.  The evidence of 
record does not support such a higher rating.  Specifically, on 
July 1997 VA examination, physical examination revealed no 
lateral instability.  McMurray's test was negative and there was 
no crepitus noted.  There was tenderness along the lateral 
collateral ligament.  The Veteran reported that his knee locked 
up three to four times a week.  These episodes caused severe pain 
lasting anywhere from two minutes to almost an entire day 
depending on whether he could get his knee in an unlocked 
position.

On April 1999 VA examination, physical examination revealed a 
free moving patella with positive tenderness along the medial and 
lateral joint lines.  There was no redness, warmth or effusion 
and no lateral or medial instability.  He had a positive McMurray 
sign and he walked with a steady gait without limping.  The 
Veteran reported that his knee still locked on average three to 
four times a week.  He did not ambulate with any assistive 
devices, use any splints or sleeves, or use a cane.

On March 2010 VA examination, the Veteran reported having 
instability and giving way of the knee.  He had not experienced 
any episodes of dislocation or subluxation, but had locking 
episodes several times a week.  He often used a brace.  Physical 
examination revealed tenderness along the anteromedial joint line 
with mild effusion.  Lachmann's sign was normal without slippage 
and there was no instability noted.  There was pain with 
patellofemoral compression.  

This evidence does not reveal findings that more nearly 
approximate severe lateral instability or recurrent subluxation.  
The Veteran's reports of his knee locking several times a week 
and his recent reports of experiencing instability and giving way 
of the knee most closely reflect moderate lateral instability and 
recurrent subluxation.  While McMurray's sign was positive on 
April 1999 VA examination, there was no lateral or medial 
instability clinically noted at that time.  VA examination in 
July 1997 revealed a negative McMurray sign, while VA examination 
in March 2010 revealed a negative Lachmann's sign.  This evidence 
does not more nearly approximate severe recurrent subluxation or 
lateral instability; hence, a higher 30 percent rating under Code 
5257 is not warranted.  

The Board observes that there is no basis for a separate rating 
under Code 5257.  Although the symptoms of the Veteran's right 
knee disability reflect instability under Code 5257, those 
symptoms are already contemplated under Code 5258.  The 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  In this case, the meniscal tear, complaints of 
frequent locking of the knee, instability, and effusion are 
symptoms compensated under Code 5258; hence, they cannot also be 
compensated separately under Code 5257 for recurrent subluxation 
or lateral instability as that would constitute pyramiding.  

As noted the Veteran's right knee disability has been rated under 
the hyphenated rating Code of 5010-5258.  Evaluations are 
assigned under Code 5010 for traumatic arthritis as they are for 
degenerative arthritis under Code 5003.  38 C.F.R. § 4.71a, Code 
5010.  Under Code 5003, degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  Id. 
at Code 5003.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each major joint or groups of minor joints affected by limitation 
of motion, to be combined, not added under Code 5003.  Id.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.

As will be explained in detail below, the Board has determined 
that the Veteran is entitled to a separate 10 percent rating for 
his right knee disability under Code 5010.  

The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Code 5257 
(recurrent subluxation or lateral instability) and 5003 does not 
constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  
Although the General Counsel has not offered a similar opinion 
under Codes 5258 and 5010, a conclusion that such separate 
ratings would not constitute pyramiding is consistent with the 
above General Counsel opinion.  The Court has held that separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology for 
one condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  In this case, Code 5258 relates to 
damage or deterioration to cartilage of the right knee and Code 
5010 deals with deterioration of the bone, due to trauma, as 
confirmed by X-ray evidence.  

The Veteran's symptoms of the medial meniscal tear have included 
frequent episodes of "locking" of the knee with effusion.  As 
explained above, the Veteran has reported experiencing episodes 
of locking three to four times a week and repeated effusion, 
swelling, and tenderness.  On April 1999 VA examination, physical 
examination revealed positive tenderness around the knee joint 
and a free moving patella.  On March 2010 VA examination, 
physical examination revealed mild effusion and tenderness along 
the anteromedial joint line.  Notwithstanding these findings, 
February 1999 and March 2010 VA X-ray findings also revealed 
arthritis and April 1999 and March 2010 physical examination 
revealed pain with range of motion.  This evidence reveals that 
both arthritis and cartilage damage have been present in the 
right knee and have caused separate symptoms during the appeal 
period.  Therefore, the Board concludes that the Veteran is 
entitled to a separate 10 percent rating under Code 5010.  

The Veteran is not entitled to a rating in excess of 10 percent 
under Code 5010.  As noted, arthritis is evaluated based on 
limitation of motion of the affected joints.  Under 38 C.F.R. § 
4.71a, Code 5260, a 20 percent rating is warranted for leg 
flexion limited to 30 degrees.  Under 38 C.F.R. § 4.71a, Code 
5261, a 20 percent rating is warranted for leg extension limited 
to 15 degrees.  Normal ranges of motion of the knee are to 0 
degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 
4.71, Plate II.  Separate ratings under Code 5260 (leg, 
limitation of flexion) and Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

On July 1997 VA examination, the Veteran reported having problems 
standing on level ground, being unable to squat for more than a 
minute, and having moderate pain when walking up and down stairs.  
He experienced daily pain when doing his work as a farmer.  
Physical examination revealed flexion to 135 degrees without 
pain.  

On April 1999 VA examination, right knee range of motion was from 
0 degrees extension to 115 degrees of flexion, with complaints of 
pain.  The Veteran reported having a dull ache in his knee all 
the time.  He had difficulty getting on and off his tractor 
because of pain in his knee and he had discomfort when climbing 
stairs.  He was thinking about scaling back his farming operation 
secondary to his knee problems.  

On March 2010 VA examination, right knee range of motion was from 
0 degrees extension to 120 degrees of flexion with objective 
evidence of pain following repetitive motion.  There was no 
additional limitation of motion following three repetitions.  The 
Veteran reported experiencing pain with severe flare-ups weekly 
lasting for three to seven days.  The flare-ups occurred after 
standing, walking, or squatting and were alleviated by rest.  He 
reported that he could stand for 15 to 30 minutes, but could not 
walk more than a few yards.  

Extension has been normal (0 degrees) on all examinations and 
flexion has at most been limited to 115 degrees.  Even when 
considering DeLuca criteria of functional impairment, 
particularly the Veteran's complaints of pain, especially with 
weight bearing and other activity, and viewed in a light most 
favorable to the Veteran, the above described evidence does not 
show that extension more nearly approximated limitation to 15 
degrees or that flexion more nearly approximated limitation to 30 
degrees.  Hence, a higher 20 percent separate rating pursuant to 
Code 5010 based on limitation of flexion (Code 5260) or extension 
(Code 5261) is not warranted.

In summary, a 10 percent separate schedular rating for right knee 
arthritis with painful motion is warranted.  However, there is no 
basis for awarding a rating in excess of 20 percent for a medial 
meniscal tear of the right knee or a separate schedular rating in 
excess of 10 percent for arthritis of the right knee; hence, a 
preponderance of the evidence is against such claims and they 
must be denied.


ORDER

A schedular rating in excess of 20 percent for a medial meniscal 
tear of the right knee is denied.

A separate 10 percent schedular rating for traumatic arthritis of 
the right knee (painful motion) is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

The Board has determined that before it can adjudicate the matter 
of entitlement to an extraschedular rating for the right knee 
disability, additional development is required, as described 
below.

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated 
a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The Board finds that the evidence in this case presents such an 
exceptional disability picture that the available schedular 
evaluations for the disability may be inadequate.  The evidence 
shows the Veteran was employed as a farmer.  On April 1999 VA 
examination, the Veteran reported that he was thinking of scaling 
back his farming operation because of his right knee disability.  
His knee was causing it to be more difficult for him to get on 
and off his tractor.  On March 2010 VA examination, the Veteran 
stated that he had retired in 2006 because of his age and because 
his knee prevented him from being able to get on and off a 
tractor.  The examiner noted that his right knee disability 
"caused him to stop working."  

Age may not be considered as a factor in evaluating service-
connected disability.  38 C.F.R. § 4.19.  The evidence that the 
Veteran retired from his job in 2006 because of his right knee 
disability indicates that the Veteran's right knee disability has 
caused him marked interference with employment and presents such 
an exceptional disability picture that consideration must be made 
as to whether the Veteran is entitled to an extraschedular rating 
for his right knee disability.  The Board is precluded from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Rather, the proper course is to refer the 
matter to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.	Refer the claim of an extraschedular 
rating for the right knee disability to the 
Director of Compensation and Pension for a 
determination as to whether the Veteran is 
entitled to assignment of an extraschedular 
rating in accordance with the provisions of 
38 C.F.R. § 3.321(b).  The rating board 
should include a full statement of all 
factors having a bearing on the issue.

2.	Then readjudicate the claim for an 
extraschedular rating for the right knee 
disability.  If the claim remains denied, 
issue an appropriate Supplemental SOC and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


